DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	 The amendment filed May 12, 2022 has been entered. Claims 1, 15 and 19 have been amended. The office acknowledges the deposit information for AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145).
 Claims 1-29 are under consideration in this Office Action.

Withdrawal of Rejections
3.	The following rejections have been withdrawn in view of applicants amendments and declarations:
a) The deposit rejection of claims 1-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement;
b) The rejection of claims 1-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and 
c) The rejection of claims 19-20 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu CN 105985918A.

New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Neither the specification nor originally presented claims provides support for a method for inhibiting vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria, wherein the composition containing the fermentate of lactic acid bacteria comprises: a fermentate of lactic acid bacteria, wherein the fermentate is generated by fermenting an isolated lactic acid bacteria strain and Streptococcus thermophilus jointly in a medium containing at least one of milk, powdered milk, and casein, and wherein the lactic acid bacteria strain are selected from an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combination thereof, and wherein the abovementioned lactic acid bacteria strains are respectively deposited in China Center for Type Culture Collection (CCTCC) and China General Microbiological Culture Collection Center (CGMCC); and an excipient, diluent or carrier.
Applicant did not point to support in the specification for a method for inhibiting vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria.  Moreover, applicant failed to specifically point to the method which inhibits vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria. There is no teaching of administering the fermentate composition to any subject whereby vaginitis pathogens are inhibited.  The most common causes of infectious vaginitis are bacterial vaginosis (BV), candida vaginitis (CV), and trichomoniasis (TV).  Bacterial vaginosis (BV), is characterized by replacement of vaginal lactobacilli with predominantly anaerobic microorganisms such as Gardnerella vaginalis  and  Prevotella, Peptostreptococcus and Bacteroides spp.  The fungus candida albicans is responsible for most vaginal yeast infections; while Trichomonas vaginalis (a protozoan parasite).  There is no teaching that any of these vaginitis pathogens were inhibited. Thus, there appears to be no teaching of a method for inhibiting vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria.  There is no teaching of administering any combination is the individually deposited strains.
Therefore, it appears that there is no support in the specification. Thus, applicants must specifically point to page and line number support for the identity of a method for inhibiting vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria as recited by the rejected claims. Therefore, the claims incorporate new matter and are accordingly rejected.

Claim Rejections - 35 USC § 112
5. 	Claims 19-29 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for adding bacterial liquids respectively containing activated Candida albicans, Staphylococcus aureus, Escherichia coli, Methicillin-resistant Staphylococcus aureus (MRSA), Group B Streptococcus agalactiae (GBS), and Escherichia coli (ESBL); cultivating the above recited pathogens according to corresponding conditions for corresponding time intervals; diluting the medium containing the fermentate liquid, in which where the above recited vaginitis pathogens are cultivated; cultivating the culture dishes according to the corresponding conditions of culturing the above recited vaginitis pathogens for corresponding culture time intervals; and counting the number of the colonies of the pathogens, to calculate the bacteria inhibition rates; 
does not reasonably provide enablement for a method for inhibiting vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria, wherein the composition containing the fermentate of the of deposited lactic acid bacteria or combinations thereof.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The specification teaches in vitro culturing assays where Table 3 show evaluating the anti-bacteria capability as shown in Table 3. There are no examples of administering to a subject composition containing a fermentate of lactic acid bacteria, wherein the composition containing the fermentate of the of deposited lactic acid bacteria or combinations thereof. The vaginitis pathogens only include Candida albicans, Staphylococcus aureus, Escherichia coli, Methicillin-resistant Staphylococcus aureus (MRSA), Group B Streptococcus agalactiae (GBS), and Escherichia coli-ESBL.  While, the most common causes of infectious vaginitis are bacterial vaginosis (BV), candida vaginitis (CV), and trichomoniasis (TV).  Bacterial vaginosis (BV), is characterized by replacement of vaginal lactobacilli with predominantly anaerobic microorganisms such as Gardnerella vaginalis  and  Prevotella, Peptostreptococcus and Bacteroides spp.  The fungus candida albicans is responsible for most vaginal yeast infections; while Trichomonas vaginalis (a protozoan parasite).  There is no teaching regarding inhibiting Gardnerella vaginalis, Prevotella, Peptostreptococcus, Bacteroides spp. or Trichomonas vaginalis which are common vaginitis pathogens by administering the instantly claimed composition or combinations of the deposited lactic acid bacteria. There is no teaching of administering any combination is the individually  deposited strains.
The specification fails to teach examples of administering any combination is the individually  deposited strains; or teaching regarding inhibiting Gardnerella vaginalis, Prevotella, Peptostreptococcus, Bacteroides spp. or Trichomonas vaginalis which are common vaginitis pathogens by administering the instantly claimed composition or combinations of the deposited lactic acid bacteria.
Therefore, the specification fails to enable a method for inhibiting vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria, wherein the composition containing the fermentate of the of deposited lactic acid bacteria or combinations thereof. There is no subject which received the administered composition showing an inhibition of vaginitis pathogens. 
Applicants’ have provided no guidance to enable one of ordinary skill in the art as to how determine, without undue experimentation, inhibition of vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria, wherein the composition containing the fermentate of the of deposited lactic acid bacteria or combinations thereof; therefore, one of skill in the art would have to locate de novo steps required for a method for inhibiting vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria, wherein the composition containing the fermentate of the of deposited lactic acid bacteria or combinations thereof.
Given the lack of guidance contained in the specification and the unpredictability for inhibiting any vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria, wherein the composition containing the fermentate of the of deposited lactic acid bacteria or combinations thereof, one of skill in the art could not make or use the broadly claimed invention without undue experimentation.  The specification fails to provide an enabling disclosure for a method for inhibiting vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria, wherein the composition containing the fermentate of the of deposited lactic acid bacteria or combinations thereof as recited in the claims. There is no requirement or limitation for the inhibition of only Candida albicans, Staphylococcus aureus, Escherichia coli, Methicillin-resistant Staphylococcus aureus (MRSA), Group B Streptococcus agalactiae (GBS), and Escherichia coli-ESBL.  
In view of the lack of guidance contained in the specification and the unpredictability for a method for inhibiting vaginitis pathogens comprising administering to a subject composition containing a fermentate of lactic acid bacteria, wherein the composition containing the fermentate of the of deposited lactic acid bacteria or combinations thereof, one skilled in the art could not make or use the broadly claimed invention without undue experimentation. 

Claim Rejections - 35 USC § 112

6.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 fails to recite the amount of fermentate administered to a subject necessary to inhibit vaginitis pathogens. It is suggested language referring to a therapeutic amount or specification supported language be recited by the instant claims.

7.	Claims 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.     
Dependent Claims 20-29 recites “The use of a composition containing a fermentate of lactic acid bacteria for inhibiting vaginitis pathogens…”
          "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
	Therefore, the claims are rejected.

Response to Arguments
8.	Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive. However, Applicants belief that the amendment has overcome the rejection is not accurate. The “use of ”  rejection is maintained because claims 20-29 still recite “use of “ claims. Therefore Applicants arguments are not persuasive. 

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition produced during fermentation of natural bacteria (alive with or without dead/inactive cells present). The claims recite a vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria, wherein the fermentate is generated by fermenting an isolated lactic acid bacteria strain and Streptococcus thermophilus jointly in a medium containing at least one of milk, powdered milk, and casein, and wherein the lactic acid bacteria strain comprises an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combinations thereof, and wherein the abovementioned lactic acid bacteria strains are respectively deposited in China Center for Type Culture Collection (CCTCC) and China General Microbiological Culture Collection Center (CGMCC); and an excipient, diluent or carrier.
This judicial exception is not integrated into a practical application because the composition encompasses a naturally occurring metabolite from a bacteria undergoing fermentation (bacteria decomposing natural milk or plant products) in nature with or without the presence of the bacteria cell itself.   These amount to natural bacterial cellular products and/or natural bacteria cells. The diluent or carrier may be water or other naturally occurring substance where the bacteria reside or the metabolites are released into.  Food includes natural products like natural fruits, vegetables, plant parts (e.g. coffee beans, plant leaves and other parts used to make teas) and milk, which are all susceptible to bacterial contamination.  Applicant may amend claim 1 and 15 to be in forms that are considered to be non-natural forms or may include particular species of excipients, diluents or carriers that are either non-naturally occurring, or that alter the function of the bacteria in some manner that is different from nature.  Thus, all of the ingredients within the composition are therefore not markedly different from their counterparts found in nature. These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring Lactobacillus and/or Bifidobacterium. 
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims varying amounts or the inclusion of additional ingredients are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Response to Arguments
10.	Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive. However, Applicants arguments are not persuasive. 
Applicant respectfully submits that claims 1 and 15 recite “the fermentate is generated by fermenting an isolated lactic acid bacteria strain AND Streptococcus thermophilus jointly in a medium”. The above limitation need to be implemented manually, so that the above limitation is different from nature. However the  actually recites A vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria.  Therefore the composition only includes the fermentate of lactic acid bacteria wherein  the lactic acid bacteria strain is selected from an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bvy-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combinations combination thereof.   The Streptococcus thermophilus is NOT apart of the “fermentate of lactic acid bacteria” because the lactic acid bacteria are defined to only be the deposited strains.  
The generation of the fermentate produces the lactic acid fermentate produced  “by fermenting an isolated lactic acid bacteria strain AND Streptococcus thermophilus jointly in a medium”.  Applicants have pointed to no difference between a naturally occurring fermentate of lactic acid bacteria and  “the fermentate generated by fermenting an isolated lactic acid bacteria strain AND Streptococcus thermophilus jointly in a medium”.  
Bifidobacterium bifidum, is typically found in fermented foods such as sauerkraut, kimchi, and pickles. Lactobacillus rhamnosus probiotic strains, isolated from ‘dahi’, is a traditional yogurt or fermented milk product, originating from the Indian subcontinent, usually prepared from cow's milk, and sometimes buffalo milk.  Thus, fermentated of the recited bacteria is naturally occurring. Additionally, applicants have not pointed non-naturally occurring fermentates, or that alter the function of the lactic acid bacteria has some manner or characteristic that is different from nature.  Applicants are reminded that the standard is not whether then bacteria are found together in nature; but rather that non-naturally occurring bacteria has a function different from its naturally occurring state. The mere aggregation of naturally occurring bacteria does not overcome the rejection.   Therefore the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-10, 12, 15-17, 19-20, 22-24, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al., (US 20110268715A1; priority April 2010).
The claims recite a vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria, wherein the fermentate is generated by fermenting an isolated lactic acid bacteria strain and Streptococcus thermophilus jointly in a medium containing at least one of milk, powdered milk, and casein, and wherein the lactic acid bacteria strain are selected from an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combination thereof, and wherein the abovementioned lactic acid bacteria strains are respectively deposited in China Center for Type Culture Collection (CCTCC) and China General Microbiological Culture Collection Center (CGMCC); and an excipient, diluent or carrier.
Hsieh teaches anti-inflammatory and anti-vaginitis food compositions and phqarmaceutical compositions containing lactobacillus. The composition applied for anti-inflammation, comprising: at least one Lactobacillus strain including Lactobacillus salivarius subsp. salicinius AP-32 (CCTCC stock No. M2011127), Lactobacillus reuteri TE-33 (CCTCC stock No. M2011126), Lactobacillus acidophilus F-1 (CCTCC stock No. M2011124), Lactobacillus rhamnosus CT-53 (CCTCC stock No. M2011129) or combinations thereof; and a physiologically acceptable excipient or diluent [abstract }; thereby teaching claims 1, 6 and 15. The composition will inhibit inflammation, particularly inflammation of vagina mucosa cells. The present invention may be presented as oral probiotics and direct-use vaginal probiotics [abstract]; thereby teaching claim 4. 
Anti-inflammatory probiotics may contribute for alleviating vaginitis, particularly via oral route of administration to achieve accelerated vaginitis mitigation [para. 0006]; thereby teaching claim 19.  A food composition or pharmaceutical composition can be applied for anti-inflammation includes at least one Lactobacillus strain and a physiologically acceptable excipient or diluent. The Lactobacillus strain includes Lactobacillus salivarius subsp. salicinius AP-32 (CCTCC stock No. M2011127), Lactobacillus reuteri TE-33(CCTCC stock No. M2011126), Lactobacillus acidophilus F-1 (CCTCC stock No. M2011124), Lactobacillus rhamnosus CT-53 (CCTCC stock No. M2011129) or combinations thereof [para. 13 and 14]; thereby teaching additional bacteria as anti-inflamatory agents , thus teaching clams 8, 9 and 22-23.
Here the Lactobacillus strains may be active or inactivated strains, and the food composition includes without limitation to fermented milk, yogurt, cheese, milk beverage powder, tea, coffee or combinations thereof [para. 0019]; thereby teaching claims 2, 5,16 and 20. Hsieh disclose is directed to a food composition and pharmaceutical composition, which is provided with resistance to anti-vaginitis suppositories and can be applied for treating vaginitis [para 12]; thereby teaching claim 19.
The pharmaceutical composition may include oral formulations, such as tablets, capsules, potion, powder and so on; and topical formulations, such as ointment, spray, gel, powder or cream [para. 0020] thereby teaching claims 7, 17, and 29.  Culture mixture having 106˜108 CFU of bacteria and 105˜107 cell human dendritic cells are co-cultured for 48 hours, and the supernatant of mixed culture medium are collected for measuring IL-10 amount in the supernatant by using ELISA; thereby teaching claim 3. Here, a background value contain cell only is used as negative control, a commercially available mixed culture product for anti-vaginitis, Biocan Vagi-guard®, having lactic acid bacteria including AP-32 + TE-33 + F-1 + CT-53 for active ingredient is used as reference and PHA (Phytohemagglutinin) is used as positive control for detecting stimulated IL-10 concentration [para. 0046]; thereby teach the additional bacteria as functional ingredients as recited by clams 12 and 26. 
Hsieh teaches pharmaceutically or physiologically acceptable excipient or diluent [claims 1 and 6 of Hsieh].  Table 2 teaches the bacteria as being heterofermentative.  These bacteria will contain or secrete their metabolites.  Hsieh teaches inactivated strains [claims 4 and 8 of Hsieh].  Hsieh teaches fermented milk, yogurt, cheese, milk beverage powder, tea, coffee, or combinations thereof [claim 3 of Hsieh].  Hsieh teaches topical formulations including ointments, gels, powders, and creams [paragraph 20] thereby teaching claim 10 and 24.  Hsieh teaches medical applications [para 48].  Hsieh teaches humans for treatment [para 47-48].  Therefore, the instant claims are anticipated by Hsieh et al.

Response to Arguments
12.	Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive. The rejection of claims 1-10, 12, 15-16, 19-20, 22-24, 26 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al., is maintained. 
Applicant assert that claims 1 and 15 recite “the fermentate is generated by fermenting an isolated lactic acid bacteria strain AND Streptococcus thermophilus jointly in a medium”. However the claims actually recites “A vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria…”  Therefore the composition only includes the fermentate of lactic acid bacteria wherein  the lactic acid bacteria strain is selected from an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bvy-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combination thereof.  The Streptococcus thermophilus is NOT apart of the “fermentate of lactic acid bacteria” because the lactic acid bacteria are defined to only be the deposited strains.  
Applicants argue that The generation of the fermentate which produces the lactic acid fermentate is produced  “by fermenting an isolated lactic acid bacteria strain AND Streptococcus thermophilus jointly in a medium”.  Applicants’ attention is directed to MPEP 2113 drawn to product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). In this case, the Streptococcus thermophilus is NOT apart of the “fermentate of lactic acid bacteria” because the lactic acid bacteria are defined to only be the deposited strains.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Therefore, once a product appears to be substantially identical within the prior art, the burden shift to applicants to show a nonobvious difference. IN this case, there is no difference because , the Streptococcus thermophilus is NOT apart of the “fermentate of lactic acid bacteria” because the lactic acid bacteria are defined to only be the deposited strains.  Therefore the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 1-7 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu CN 105985918A (English translation); priority to 10/31/2014.  
The claims recite a vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria, wherein the fermentate is generated by fermenting an isolated lactic acid bacteria strain and Streptococcus thermophilus jointly in a medium containing at least one of milk, powdered milk, and casein, and wherein the lactic acid bacteria strain comprises an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a 10 CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bv-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combinations thereof, and wherein the abovementioned lactic acid bacteria strains are respectively deposited in China Center for Type Culture Collection (CCTCC) and China General Microbiological Culture Collection Center (CGMCC); and an excipient, diluent or carrier.

Chiu teaches Isolated lactic acid (the metabolite) bacteria strains which are CP-9 (Bifidobacterium longum) and Bv-77 (Bifidobacterium breve) are provided (abstract).  Chiu teaches food or pharmaceutical compositions (abstract). Lactobacteria-containing medical composition, it is characterised in that comprise: Lactobacilli strain, this bacterial strain be bifidobacterium longum (Bifidobacterium longum) CP-9 bacterial strain and at least one of bifidobacterium breve (Bifidobacterium breve) bv-77 bacterial strain, above-mentioned CP-9 bacterial strain is protected being hidden in China typical culture collection center, deposit number is CCTCC NO:M2014588; Above-mentioned Bv-77 bacterial strain is preserved in China typical culture collection center, and deposit number is CCTCC NO: M2014589 and physiologically acceptable excipient or diluent; thereby teaching claims 1 and 6.   The lactobacilli strain can be active Or the bacterial strain of deactivation (inactivated) [Detailed Description of the Invention]; thereby teaching claim 2. Wherein, food compositions can be including but not limited to dairy drink, tea, coffee or above combination. Dairy drink comprises fermentation milk, Yoghourt, cheese or milk powder; thereby teaching claims.4, and 5. Medical composition can comprise peroral dosage form or outer Use dosage for；Peroral dosage form for example, lozenge, capsule, solution and powder etc; thereby teaching claims 7 and 17. In food compositions or medical composition, the quantity of lactobacilli strain is 106 ; thereby teaching 16-17. More than CFU；Preferably Person, the quantity of lactobacilli strain is 1010More than CFU [Detailed Description of the Invention] thereby claim 18. Therefore, Chiu anticipates the instant claims. 

Response to Arguments
14.	Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive. The rejection of claims 1-7 and 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by Chiu CN 105985918A is maintained. 

Applicant urge that the claims recite “the fermentate is generated by fermenting an isolated lactic acid bacteria strain AND Streptococcus thermophilus jointly in a medium”. However the  claim actually recites “A vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria…”  Therefore the composition only includes the fermentate of lactic acid bacteria wherein  the lactic acid bacteria strain is selected from an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bvy-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combination thereof.  
The Office sets forth MPEP 2113 drawn to product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). In this case, the product in the product-by-process claim is the same as the product of the prior art, therefore the claim is unpatentable even though the prior product was made by a different process.  Therefore the product made by the fermentation process is not persaausive. 
Applicants point to paragraph 35 of the instant specification; where Applicants point to the bacterial inhibition rates. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies i.e., inhibition rates are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicants urge the bacteria inhibition rate of the fermentate obtained by co-fermenting with all 6 named strains of claims 1, 15 and 19 and the SY-66 stain of Streptococcus thermophilus further increased to 83.01%, 100% and 100%, respectively, and the increase in the bacteria inhibition rate was statistically significant. However, the instant claims only require the instantly claimed lactic acid bacteria.  The instantly claimed composition do not require a composition comprising the fermentate combination of Streptococcus thermophilus and the lactic acid bacteria. Therefore it is suggested that Applicant claim composition comprising fermentate of lactic acid bacteria strain AND Streptococcus thermophilus.   Thus the rejection of record is maintained for the reasons of record. 


Obviousness-Type Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 1-7 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 5-8, and 17 of copending Application No. 16/940886 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for fermentate of lactic acid bacterium (share the same strains), there use in foods and administrative forms and uses or methods of administering the compositions to a subject.  The claims are not directed to treating a condition or conditions involving hyperpigmentation, simply administering such a composition when found in the prior art will provide a degree of skin whitening/lightening to a human who takes it.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


11.	Claims 1-2, 4-7, 15-17, 19-20 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/599,406  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for fermentate lactic acid bacterium (reciting combinations of  the same strains), there use in foods and topical forms (gels, creams and liquids being suitable topical forms) and uses or methods of administering the compositions to a subject.  The claims are not directed to treating a condition simply using the composition for administering such compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
17.	Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive. The rejection of claims 1-7 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 5-8, and 17 of copending Application No. 16/940886 (reference application) is maintained. 
Applicant assert that claims recite “the fermentate is generated by fermenting an isolated lactic acid bacteria strain AND Streptococcus thermophilus jointly in a medium”. However the claims actually recites “A vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria…”  Therefore the composition only includes the fermentate of lactic acid bacteria wherein  the lactic acid bacteria strain is selected from an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bvy-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combination thereof.  The Streptococcus thermophilus is NOT apart of the “fermentate of lactic acid bacteria” because the lactic acid bacteria are defined to only be the deposited strains.  
Additionally, MPEP 2113 teach product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore the product by process argument is not persuasive and the rejection is maintained. 
Double Patenting
18.	Claims 1-2, 4-7, 15-17, 19-20 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/939,936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for fermentate lactic acid bacterium (reciting combinations of  the same strains), there use in foods and topical forms (gels, creams and liquids being suitable topical forms) and uses or methods of administering the compositions to a subject.  The claims are not directed to treating a condition simply using the composition for administering such compositions.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
19.	Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive. The rejection of claims 1-2, 4-7, 15-17, 19-20 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/939,936 (reference application) is maintained. 
Again Applicant argue that claims recite “the fermentate is generated by fermenting an isolated lactic acid bacteria strain AND Streptococcus thermophilus jointly in a medium”. However the claims actually recites “A vaginitis pathogen-inhibiting composition comprising: a fermentate of lactic acid bacteria…”  The composition only includes the fermentate of lactic acid bacteria wherein  the lactic acid bacteria strain is selected from an AP-32 strain of Lactobacillus salivarius subsp. Salicinius (CCTCC NO.M2011127); an F-1 strain of Lactobacillus rhamnosus (CCTCC NO.M2011124); a GL-165 strain of Lactobacillus rhamnosus (CCTCC NO.M2014591); a CP-9 strain of Bifidobacterium animalis subsp. lactis (CCTCC NO.M2014588); a Bf-688 strain of Bifidobacterium bifidum (CGMCC NO.17953); a Bvy-889 strain of Bifidobacterium breve (CGMCC NO.16145) or combination thereof.  The Streptococcus thermophilus is NOT apart of the “fermentate of lactic acid bacteria” because the lactic acid bacteria are defined to only be the deposited strains.  
Additionally, MPEP 2113 teach product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore the product by process argument is not persuasive and the rejection is maintained. 

Conclusion
20.	No claims allowed.

21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645